DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claim 8, 10, 16 and 18.  Currently claims 1-14 and 16-18 are pending.

Allowable Subject Matter
Claims 1-14 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach nor render obvious the subject matter of independent claims 1, 8, 10, 11, 16 or 18 comprising kneading at least a first polyolefin resin and a plasticizer to form a composition, forming the composition into a film, uniaxially stretching the film, immersing the stretched film in a solvent for elution of the plasticizer to form a microporous film and a collection step comprising collecting an amount of plasticizer which has volatilized from the first composition in at least the kneading step, forming step and stretching step in addition to the other limitations present in the claims.
The closest prior art of record, Kawasoe and Takeda above, teach a method of forming a microporous film comprising kneading a composition comprising a polyolefin resin and a plasticizer, forming the composition into a film, stretching the film and elution of the plasticizer from the film to form a microporous film; however, both Kawasoe (¶ 0046) and Takeda (¶ 0094) teach the use of a nonvolatile plasticizer and both are silent regarding collecting an amount of the plasticizer volatilized in the kneading, forming or stretching step.  Claims 2-7, 9, 12-14 and 15 depend upon allowable claims and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742